ANNETTE KINGSLAND ZIEGLER, J.
¶ 87. {concurring in part, dissenting in part). I concur with the majority opinion that the court of appeals erred when it concluded that WEPCo's motion raising the statute of limitations defense was not a motion for summary judgment. See majority op., ¶ 50. Certainly, the motion *427could have been labeled a motion to dismiss under Wis. Stat. § 802.06(2)(a)9.1 However, simply because WEPCo relied exclusively on the pleadings did not take the motion out of the realm of summary judgment, and as a practical matter, a successful motion for summary judgment often has the same effect as a successful motion to dismiss. The plain language of Wis. Stat. § 802.08(2) permits a motion for summary judgment to be made on the basis of the pleadings alone. I therefore join the majority opinion in that regard.
¶ 88. However, I otherwise dissent from the majority opinion because I conclude that the circuit court properly granted summary judgment to WEPCo given the state of this record. I do not question that the relation back doctrine has a proper place in the law and serves an important purpose: "to ameliorate the effect of the statute of limitations in situations where the original pleadings provided fair notice to the opposing party of the claim or defense raised." Korkow v. Gen. Cas. Co. of Wis., 117 Wis. 2d 187, 196, 344 N.W.2d 108 (1984). However, the legitimacy of the relation back doctrine does not obviate the responsibility of counsel to demonstrate that the opposing party had the requisite notice. In this case, it may be that the relation back *428doctrine should be applicable such that WEPCo is a proper party; however, the simple truth is that counsel failed to demonstrate that the relation back doctrine applies. The majority circumvents counsel's burden and becomes an advocate for a position that counsel did not properly set forth. The majority departs from the unambiguous directives of Wis. Stat. § 802.08 and imposes an unreasonable burden on the circuit court to scour the pleadings for any conceivable genuine issue of material fact even though counsel neglected to properly advocate that position.
¶ 89. There is no question that Tews' injuries are severe, and I sympathize with him. Nevertheless, that sympathy cannot drive the result in this case. This case is a good example of bad facts making bad law. Accordingly, I respectfully concur in part and dissent in part.
¶ 90. Summary judgment "shall be rendered if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law." Wis. Stat. § 802.08(2); see also Konneker v. Romano, 2010 WI 65, ¶ 22, 326 Wis. 2d 268, 785 N.W.2d 432; Racine County v. Oracular Milwaukee, Inc., 2010 WI 25, ¶ 25, 323 Wis. 2d 682, 781 N.W.2d 88.
¶ 91. As previously explained, a party may move for summary judgment on the basis of the pleadings alone. Wis. Stat. § 802.08(2). Thus, while WEPCo ultimately filed an affidavit in support of its motion for summary judgment, majority op., ¶ 29, the motion and the pleadings alone were sufficient to demonstrate that the statute of limitations had run. Conversely, the party in opposition to the motion for summary judgment is not permitted to rest upon the pleadings and must, by *429affidavit, set forth genuine issues of material fact that would preclude summary judgment:
When a motion for summary judgment is made and supported as provided in this section, an adverse party may not rest upon the mere allegations or denials of the pleadings but the adverse party's response, by affidavits or as otherwise provided in this section, must set forth specific facts showing that there is a genuine issue for trial.
§ 802.08(3); see also Oracular Milwaukee, 323 Wis. 2d 682, ¶ 30 n.9; Hinrichs v. Am. Family Mut. Ins. Co., 2001 WI App 114, ¶ 13, 244 Wis. 2d 191, 629 N.W.2d 44 ("To establish a genuine issue of material fact, the party opposing summary judgment 'may not rest upon the mere allegations or denials of the pleadings, but must file affidavits or other supporting papers based upon personal knowledge of specific evidentiary facts that are admissible.'" (quoting Helland v. Kurtis A. Froedert Mem'l Lutheran Hosp., 229 Wis. 2d 751, 764, 601 N.W.2d 318 (Ct. App. 1999))); Wis. Electric Power Co. v. Cal. Union Ins. Co., 142 Wis. 2d 673, 683-84, 419 N.W.2d 255 (Ct. App. 1987); 5 Edwin E. Bryant, Wisconsin Pleading and Practice § 38:14, at 554-55 (2004 revised ed.) ("[Wjhen a motion for summary judgment has been made and properly supported, the adverse party may not rest on the allegations and denials contained in that party's pleadings, but require instead that the response set forth, by affidavits, depositions or answers to interrogatories, specific facts showing that there is a genuine issue for trial." (Internal footnotes omitted.)); 3 Jay E. Grenig, Wisconsin Practice Series: Civil Procedure § 208.4, at 431 (4th ed. 2010) ("If a moving party has made a prima facie case for summary judgment, the court must then examine the opposing party's affidavits to determine whether there are dis*430puted material facts or competing inferences arising from undisputed facts. Evidentiary matters in affidavits are deemed uncontroverted when competing evidentiary facts are not set forth in counteraffidavits. . . . Counteraffidavits are required from the plaintiff only if the defense has established by its affidavits those facts required to defeat the claim asserted by the plaintiff." (Internal footnotes omitted.)). "If the adverse party does not so respond, summary judgment, if appropriate, shall be entered against such party." § 802.08(3) (emphasis added).
¶ 92. Moreover, Wis. Stat. § 802.08 sets forth explicit time requirements for filing. Relevant to this case, the adverse party must serve its opposing affidavits at least five days before the scheduled date of the hearing on the motion for summary judgment. § 802.08(2). That five-day requirement is not only unambiguous but also deliberate. See Judicial Council Committee's Note, 1992, Wis. Stat. § 802.08(2) ("The prior sub. (2), allowing service of affidavits opposing summary judgment up to the date of hearing, afforded such minimal notice to the court and moving party that a plethora of local court rules resulted. Requiring such affidavits to be served at least 5 days before the hearing is intended to preclude such local rules and promote uniformity of practice." (Internal citation omitted.)); Hefty v. Strickhouser, 2008 WI 96, ¶ 44, 312 Wis. 2d 530, 752 N.W.2d 820.
¶ 93. Applying the facts of this case to the plain language of Wis. Stat. § 802.08, I conclude that the circuit court properly granted summary judgment to WEPCo.
¶ 94. On December 26, 2008, WEPCo moved for summary judgment on the grounds that Tews' claim was barred by the three-year statute of limitations *431contained in Wis. Stat. § 893.54.2 It is undisputed that Tews' second amended complaint was filed against WEPCo more than three years after the date of Tews' injury. Majority op., ¶ 53. Accordingly, WEPCo established a prima facie case for summary judgment. See Grams v. Boss, 97 Wis. 2d 332, 338, 294 N.W.2d 473 (1980) ("To make a prima facie case for summary judgment, a moving defendant must show a defense which would defeat the plaintiff.").
¶ 95. In response, it was incumbent upon Tews to set forth specific facts, by affidavit, demonstrating a genuine issue that would preclude summary judgment in WEPCo's favor. See Wis. Stat. § 802.08(3). Because it is undisputed that Tews' second amended complaint was not filed within the applicable three-year statute of limitations, I agree with the majority that Tews' only defense was to demonstrate that the second amended complaint related back to the date of the original complaint pursuant to Wis. Stat. § 802.09(3). See majority op., ¶ 53. This issue and anticipated defense was not hidden or obscure but rather was quite obvious upon a reading of WEPCo's motion for summary judgment. Moreover, the relation back issue had come up in court months before WEPCo filed its motion for summary judgment, see majority op., ¶¶ 17-20, so it is clear that Tews was well aware of the need to properly address the doctrine's applicability.
¶ 96. Since WEPCo's motion and the pleadings made clear that the statute of limitations had run, Tews then bore the burden of demonstrating that the second amended complaint related back to the date of the *432original complaint. See Farrell v. McDonough, 966 F.2d 279, 282-83 (7th Cir. 1992).3 Accordingly, to defeat WEPCo's prima facie case for summary judgment, Tews *433was required to set forth specific facts, by affidavit, showing that the elements of Wis. Stat. § 802.09(3) were met:
(1) [T]he claim asserted in the [second] amended complaint arose out of the transaction, occurrence, or event set forth or attempted to be set forth in the original complaint; (2) within the period provided by law for commencing a claim, [WEPCo] received such notice of the institution of the action that [WEPCo] will not be prejudiced in maintaining a defense on the merits; and (3) within the period provided by law for commencing a claim, [WEPCo] knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against [WEPCo],
Majority op., ¶ 72.
¶ 97. On January 13, 2009, over two weeks before the scheduled hearing date of January 29, 2009, Tews filed a brief in opposition to WEPCo's motion for summary judgment. Tews argued that the second amended complaint related back to the date of the original complaint. To show the relation back, Tews attached to its brief online print-outs from the Wisconsin Department of Financial Institutions which purportedly demonstrated WEPCo's corporate relationship with the defendants named in the original and first amended complaint. However, Tews did not attach an *434affidavit to authenticate these documents as required by Wis. Stat. § 802.08(3), and Tews did not timely file any other affidavit so as to properly raise genuine issues of material fact or show that the relation back doctrine answered the call.
¶ 98. Because the hearing on WEPCo's motion for summary judgment was scheduled for January 29, 2009, Tews was obligated to serve any opposing affidavits by January 22, 2009, five business days before the date of the hearing. See Wis. Stat. § 802.08(2). It is undisputed that Tews did not serve his affidavit authenticating the above-mentioned documents until January 23, 2009, four business days before the date of the hearing. Because Tews failed to comply with the unambiguous five-day requirement of § 802.08(2), the circuit court properly disregarded Tews untimely affidavit. We ought not second-guess that discretionary determination of the circuit court.
¶ 99. Accordingly, the circuit court was left to consider WEPCo's prima facie case for summary judgment and in response, only Tews' bare argument that the second amended complaint related back to the date of the original complaint. For Tews' argument to be successful, however, he could not rest upon mere allegations that the second amended complaint related back; instead, he was required to set forth specific facts, by affidavit, demonstrating that the second amended complaint related back. See Wis. Stat. § 802.08(3). Because Tews failed to comply with the unambiguous directives of § 802.08(3), the circuit court properly entered summary judgment against him.4 See id. ("If *435the adverse party does not so respond, summary judgment, if appropriate, shall be entered against such party." (Emphasis added.)).
*436¶ 100. Notwithstanding such a straight-forward application of the plain language of Wis. Stat. § 802.08, the majority concludes that WEPCo is not entitled to summary judgment. Majority op., ¶ 7. The majority arrives at its conclusion by shifting the burden from Tews to the circuit court. In my opinion, the majority errs by imposing a burden on the circuit court to become an advocate instead of placing the burden of advocating their respective positions squarely upon the litigants. Tews did not meet his burden of setting forth specific facts, by affidavit, demonstrating that the second amended complaint related back to the date of the original complaint pursuant to Wis. Stat. § 802.09(3).
¶ 101. Case law demonstrates that for purposes of satisfying the relation back doctrine, the plaintiff must set forth specific evidence demonstrating that the subsequently named defendant had the requisite notice of the claim, even if that defendant has some type of a corporate relationship with the previously named defendant. See Hernandez Jimenez v. Calero Toledo, 604 F.2d 99 (1st Cir. 1979) (affirming the district court's order granting summary judgment to the defendants because the plaintiffs affidavit failed to show that the requirements of Federal Rule of Civil Procedure 15(c) had been met); Mosely v. Bd. of Educ. of Chi., No. 03-C-4915, 2009 U.S. Dist. LEXIS 70030, *2-5 (N.D. Ill. Aug. 5, 2009) (granting the defendants' motion for summary judgment because the plaintiff merely contended that the defendants had notice of the original action but failed to produce any evidence of prior notice); Quality Inns Int'l, Inc. v. Tampa Motel Assocs., Ltd., 154 F.R.D. 283, 289 (M.D. Fla. 1994) (denying the defendant's motion for summary judgment because the plaintiff demonstrated by affidavit that the defendant knew or should have known that but for a mistake it *437would have been named in the original suit); Jones v. Coleman Co., No. 92-C-3053, 1993 U.S. Dist. LEXIS 496, *10-14 (N.D. Ill. Jan. 21, 1993) (granting the Coleman Company's motion for summary judgment in part because the plaintiff failed to demonstrate that Coleman and Coleman Powermate were substantially identical entities such that the latter received sufficient notice of the claim under Rule 15(c)).5
¶ 102. Instead of holding Tews to his obligation, the majority takes it upon itself, and in turn, upon the circuit court, to scour the pleadings to detect any conceivable facts that permit an inference that the elements of Wis. Stat. § 802.09(3) were met. Majority op., ¶¶ 56-60. In particular, the majority's effort to scour the pleadings resulted in the majority making the inference that WEPCo received notice of Tews' claim within the three-year statute of limitations such that WEPCo would not be prejudiced in maintaining a defense. See id., ¶ 74. To arrive at such an inference, the majority relies on the answers of the other entities, WE Energies and Wisconsin Energy. See id., ¶¶ 58-59, 75. In doing so, the majority necessarily and improperly holds WEPCo to the answers of separate entities.
*438¶ 103. The majority implies that the circuit court should have likewise scoured the pleadings, even though this court should be applying the same standards as those used by the circuit court. See Oracular Milwaukee, 323 Wis. 2d 682, ¶ 24 (When reviewing a circuit court's order granting or denying a motion for summary judgment, "[w]e apply the same standards as those used by the circuit court."). Circuit courts are called upon to decide motions for summary judgment on a daily basis. I refuse to impose the role of advocate upon the circuit court when genuine issues of material fact were not properly set forth by the parties.
¶ 104. For the foregoing reasons, I respectfully concur in part and dissent in part.
¶ 105. I am authorized to state that Justices N. PATRICK CROOKS and MICHAEL J. GABLEMAN join this concurrence/dissent.

 Wisconsin Stat. § 893.54(1) provides that an action to recover damages for personal injury "shall be commenced within 3 years or be barred."


 Wisconsin Stat. § 802.09(3) is patterned after and substantively identical to Federal Rule of Civil Procedure 15(c). Majority op., ¶ 47; Korkow v. Gen. Cas. Co. of Wis., 117 Wis. 2d 187, 193-94, 344 N.W.2d 108 (1984); State v. One 1973 Cadillac, 95 Wis. 2d 641, 647, 291 N.W.2d 626 (Ct. App. 1980).
Recently, when confronted with a procedural posture very similar to the case now before this court, the First Circuit Court of Appeals explained the burden-shift as follows:
[The plaintiff] makes one final effort to save his forfeited state law argument. He starts with the uncontroversial premise that it was [the defendant's] burden, as the moving party below, to show that it was entitled to judgment as a matter of law. [The plaintiff] then posits that [the defendant's] burden obligated it to demonstrate that [the plaintiffs] claims did not relate back to the original complaint. Therefore, the failure to discuss Rule 15(c)(1)(A) should be held against [the defendant], not him.
The premise of [the plaintiffs] argument is accurate enough. A motion for judgment as a matter of law "must specify the judgment sought and the law and facts that entitle the movant to the judgment." Fed. R. Civ. P 50(a)(2). But [the defendant] satisfied its burden of showing that it was entitled to judgment as a matter of law by pointing out that, on the undisputed facts, the claims against it were filed well outside the applicable three-year limitations period. Although it is often good strategy for the moving party to anticipate and respond to the strongest counter-arguments that might be presented, as [the defendant] did for the federal relation back argument, there is no obligation to do so. Once [the defendant] "established that the time period between the plaintiffs injury and the plaintiffs complaint exceeded the limitations period set forth in the applicable statute," *433it was [the plaintiffs] burden to "allege facts which would take his claim outside the statute."
Coons v. Indus. Knife Co., 620 F.3d 38, 44 (1st Cir. 2010) (quoting McGuinness v. Cotter, 412 Mass. 617, 620, 591 N.E.2d 659, 661-62 (Mass. 1992)). For a similar explanation, see Hope for Families & Community Service, Inc. v. Warren, No. 3:06-CV-1113-WKW[WO], 2010 U.S. Dist. LEXIS 66873, at *279-80 n.105 (M.D. Ala. Jun. 30, 2010).


 I also conclude that the circuit court appropriately exercised its discretion in denying Tews' motion for reconsideration. As the basis for his motion, Tews argued that WEPCo's motion *435was "a motion to dismiss in disguise," and alternatively, that Tews' failure to serve his opposing affidavit at least five business days before the hearing was the result of excusable neglect pursuant to Wis. Stat. § 801.15(2)(a). Majority op., ¶ 37 n.13. Both arguments are without merit.
First, Tews cannot credibly argue that he was not put on notice of the motion's classification as one for summary judgment. WEPCo filed a "Notice of Motion and Motion for Summary Judgment" and framed its supporting brief in terms of Wis. Stat. § 802.08. Indeed, Tews titled his opposition brief "Plaintiffs Brief in Opposition to Defendant Wisconsin Electric Power Company's Motion for Summary Judgment." Thus, it appears that any misunderstanding Tews had was not caused by the motion's classification. Rather, Tews' objection lies with his own misreading of § 802.08.
Second, Tews' failure to serve his opposing affidavit at least five business days before the hearing was the result of plain neglect, not excusable neglect. Excusable neglect is defined as " 'that neglect which might have been the act of a reasonably prudent person under the same circumstances.' It is 'not synonymous with neglect, carelessness or inattentiveness.'" Hedtcke v. Sentry Ins. Co., 109 Wis. 2d 461, 468, 326 N.W.2d 727 (1982) (quoting Giese v. Giese, 43 Wis. 2d 456, 461, 168 N.W.2d 832 (1969)). WEPCo filed its motion for summary judgment on December 26, 2008, over one month before the scheduled hearing date of January 29, 2009. Tews then filed his response brief on January 13, 2009, over two weeks before the hearing. Pursuant to the plain language of Wis. Stat. § 802.08(2), Tews had up until January 22, 2009, five business days before the hearing, to serve his opposing affidavits. Tews offered no credible explanation as to why he let nearly a month pass from the time of WEPCo's notice of motion for summary judgment before he finally served his affidavit on January 23, 2009. The doctrine of excusable neglect cannot rescue counsel from his own carelessness.


 The majority relies significantly on the United States Supreme Court's recent decision in Krupski v. Costa Crociere, 130 S.Ct. 2485 (2010), positing that the facts in Krupski are "indistinguishable from the facts before us today." Majority op., ¶ 64. To the contrary, in Krupski, there was no dispute as to whether the subsequently named defendant had received sufficient notice of the action within the applicable time period such that the defendant would not be prejudiced in maintaining a defense on the merits. Indeed, the district court made a specific finding that the subsequently named defendant had notice of the complaint within the time period set forth by Federal Rule of Civil Procedure 4(m), and the defendant did not challenge that finding. Id. at 2492, 2497.